Citation Nr: 0632516	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for 
hypertension and coronary artery disease, secondary to PTSD.  
In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

On August 16, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The veteran submitted a November 2003 statement that he was 
not receiving the correct pay for his award of a 50 percent 
rating for PTSD.  He indicated that he was not seeking an 
increased rating.  The record shows the veteran was granted 
an increased rating of 50 percent for PTSD in October 2003, 
effective May 2, 2002.  This matter is referred to the RO.


FINDINGS OF FACT

1.  The competent and most probative medical evidence of 
record does not show that the service-connected PTSD 
proximately caused or aggravated the coronary artery disease.

2.  Coronary artery disease was not diagnosed in service or 
for many years thereafter; and there is no medical evidence 
relating coronary artery disease to service.

3.  The competent and most probative medical evidence of 
record does not show that the service-connected PTSD 
proximately caused or aggravated the hypertension.

4.  Hypertension was not diagnosed in service or for many 
years thereafter; and there is no medical evidence relating 
hypertension to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease is not proximately due to or a 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a)(b) 
(2006).

2.  Coronary artery disease was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  Hypertension is not proximately due to or a result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a)(b) (2006).

4.  Hypertension was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for hypertension and coronary artery disease, 
secondary to PTSD and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
November 2003 VA letter.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any additional evidence, which, in effect, would 
include any evidence in his possession.  The VA letter, in 
error, noted on the second page that the issue was service 
connection for vision problems secondary to service-connected 
diabetes.  On the first page, however, the letter listed the 
correct issues as service connection for hypertension and 
coronary artery disease, secondary to service-connected PTSD.  
The letter also provided the general rules for substantiating 
a secondary service connection claim.  The Board thus finds 
that any error in the November 2003 letter was harmless.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
November 2003 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 2003 rating decision, the RO denied 
service connection for hypertension and coronary artery 
disease, secondary to PTSD.  In November 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  

While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes VA medical records 
dated in 1978, 1979, and 2003, a 2003 private medical 
statement, and a 2004 private medical record.  In 1978, the 
National Personnel Records Center (NPRC) determined that 
there were no service medical records on file for the veteran 
because they were fire-related.  VA has a heightened 
obligation to assist the veteran in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  Based on the RO's efforts, and the response from the 
NPRC, the Board finds that it is reasonably certain that the 
veteran's service medical records are no longer available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The veteran's representative testified at the 
July 2006 Board hearing that the veteran was receiving 
treatment for hypertension and coronary artery disease at a 
private hospital and that the veteran would submit the 
records within the next 60 days.  The veteran, however, did 
not submit the records or provide any identifying information 
for VA to obtain the records for him.  The CAVC has held that 
the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.  Based on the above, the Board finds that reasonable 
efforts have been made to obtain all available evidence; and 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in June 2003 and 
June 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis 

The veteran seeks service connection for hypertension and 
coronary artery disease, secondary to service-connected PTSD.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of the service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, also will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective October 10, 2006).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows current diagnoses of 
hypertension and coronary artery disease.  

VA medical records dated in July 1978 and July 1979 show 
findings of hypertensive vascular disease and hypertension.  
A June 2003 VA examination report shows an impression of 
atherosclerotic coronary artery disease, status post coronary 
bypass in 1987, and essential hypertension.  A July 2003 VA 
medical record shows a finding of moderately reduced left 
ventricular function with segmental wall motion abnormalities 
consistent with coronary artery disease, and mild pulmonary 
hypertension.  A February 2004 private stress test shows an 
old myocardial infarction.

The veteran is not claiming that his hypertension and 
coronary artery disease are related to service, and there is 
no evidence of in-service incurrence.  Although the service 
medical records are not available, the veteran has not 
indicated any in-service treatment for coronary artery 
disease or hypertension.  The first finding of hypertension 
was in 1978, 32 years after service, and the first finding of 
coronary artery disease was in 1987, 41 years after service; 
so service connection for these disabilities is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there is no medical evidence relating coronary 
artery disease or hypertension to service.  

Therefore, the next issue is whether there is any 
relationship between the hypertension and coronary artery 
disease and service-connected PTSD.  The record shows both, 
evidence in favor and against the secondary service 
connection claim.

The favorable evidence consists of a February 2003 private 
medical statement, which shows that the author was the 
veteran's primary care physician and that the veteran's 
diagnoses included hypertension and coronary artery disease.  
The physician stated he was of the opinion that the veteran's 
heart condition had most definitely been aggravated by his 
service-connected PTSD.

The unfavorable evidence consists of a June 2003 VA 
examination report, on which the examiner noted the February 
2003 medical opinion.  The examiner found that it was not 
likely that the veteran's PTSD was a significant cause of his 
coronary artery disease, for which he had to have a coronary 
revascularization and subsequent angioplasty.  The examiner 
noted that the veteran's mother died of myocardial infarction 
and that his PTSD was diagnosed later in life.  The examiner 
also noted that the veteran's coronary artery disease and 
hypertension developed later in life as a normal aging 
process.  The examiner found that it was as likely as not 
that his diabetes and hypertension, as well as his family 
history were significant causes in the development of 
coronary artery disease.  The examiner further noted that the 
cardiovascular effects of PTSD, from a literature review, 
were that of tachycardia and not hypertension.  The veteran's 
current pulse rate reportedly was 61 and was not in the 
tachycardic range.

The same VA examiner found in June 2005 that the veteran's 
heart disease and hypertension were less likely as not (less 
than 50/50 probability) caused by or aggravated by PTSD.  The 
examiner noted that studies showed that former prisoners of 
war (POW's) had statistically significant increased risk of 
cardiovascular diseases, including hypertension and chronic 
ischemic heart disease, but that this did not apply to the 
veteran since he was not a POW.  The examiner again noted 
that the primary cardiovascular effects of PTSD were 
correlated with tachycardia, which the veteran did not 
demonstrate.

Upon review, the Board finds that the unfavorable evidence 
outweighs the favorable evidence.  The VA examiner, who found 
that the veteran's hypertension and coronary artery disease 
were not caused by or aggravated by his PTSD, provided bases 
for his opinion.  Specifically, he noted the veteran's family 
history of coronary artery disease, the effect of the 
veteran's nonservice-connected diabetes as a cause of 
hypertension, and medical studies showing that the 
cardiovascular effects of PTSD were not hypertension, but 
rather tachycardia, which the veteran did not have.  While 
the private medical physician found that the veteran's PTSD 
most definitely aggravated his coronary artery disease and 
hypertension, the physician did not provide any basis for 
this opinion.  As noted, in order to show aggravation of a 
nonservice-connected disability, the medical evidence created 
at onset of aggravation must show an increase in baseline 
level of severity of the nonservice-connected disability 
beyond the natural progress of the disease.  See 38 C.F.R. 
§ 3.310(a)(b).  As the private physician did not provide any 
medical evidence in support of his opinion, it is less 
probative.

Although the veteran has argued that his current coronary 
artery disease and hypertension are related to his service-
connected PTSD, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
and most probative medical evidence of record, which does not 
show that the PTSD caused or aggravated the coronary artery 
disease and hypertension.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the preponderance of the evidence is against the 
service connection claims for coronary artery disease and 
hypertension, secondary to PTSD; and the claims are denied.  
In making this decision, the Board has considered the benefit 
of the doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, secondary 
to PTSD is denied.

Entitlement to service connection for coronary artery 
disease, secondary to PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


